DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed February 8th, 2021 has been entered. Claims 13-15, 17-19, 21-23, 25, 28 and 31-33 are pending. Claims 32-33 have been added by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-15, 17-19, 21-23, 25, 28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Smeltzer et al, US 9396890 [Smeltzer] in view of Lafon, US 7466582 and further in view of Domejean, US 8519292.
Regarding claim 13, Smeltzer discloses (figs. 1-5) an arc chamber (100) for a circuit breaker (2) comprising:
an entry side (labeled in fig. 3A, below) adapted to receive an electric arc which was generated outside of the arc chamber (100) and which propagates in a forward direction;

at least one inhibitor barrier (150) arranged on the entry side (labeled in fig. 3A, below) and blocking a portion of at least one of the spaces (labeled in fig. 3A, below) to inhibit a reverse propagation of the electric arc out of the arc chamber (100) in a reverse direction;
where the at least one inhibitor barrier (150) does not block another portion of the at least one of the spaces (labeled in fig. 3A, below) on the entry side to allow the electric arc to enter the at least one of the spaces (labeled in fig. 3A, below);
the at least one inhibitor barrier (150) in a stacking direction of the splitter plates (108, 112).
Smeltzer fails disclose wherein the at least one inhibitor barrier is formed of a pile of inhibitor plates, which are arranged in an aligned manner in the stacking direction, wherein each inhibitor plate is provided between adjacent splitter plates of the plurality of splitter plates.
Lafon discloses (fig.7) a similar arc chamber (6) where at least one inhibitor barrier (10) is formed of a pile of inhibitor plates (19), which are arranged in an aligned manner in a stacking direction, where each inhibitor plate (19) is provided between adjacent splitter plates (7) of a plurality of splitter plates (7) [col. 6, lines 32-36].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inhibitor barrier of Smeltzer with the substitution of barriers, as taught by Lafon, thereby equally achieving same advantages of preventing the electric arc from escaping outside of the arc chamber, by increasing the distance over which the electric arc has to travel, to form again outside the arc chamber.
Smeltzer and Lafon fail to explicitly disclose a DC circuit breaker.
Domejean discloses a DC circuit breaker [col. 1, lines 6-7].

		
    PNG
    media_image1.png
    331
    416
    media_image1.png
    Greyscale

Regarding claim 14, Smeltzer further discloses where, in a top view of the arc chamber (100), the at least one inhibitor barrier (150) is arranged in a corner part on the entry side (labeled in fig. 3B, above) of the arc chamber (100).
Regarding claim 15, Smeltzer further discloses where the arc chamber (100) comprises at least two inhibitor barriers (158,160), each arranged, in a top view of the arc chamber (100), in opposite corner parts on the entry side (labeled in fig. 3B, above) of the arc chamber (100).
Regarding claim 17, Smeltzer further discloses where, in a top view of the arc chamber (100), at least two inhibitor barriers (158, 160) are spaced apart from one another, such that a gap for the entry of the electric arc is formed on the entry side(labeled in fig. 3B, above).

Regarding claim 19, Smeltzer  further discloses where, the at least two inhibitor barriers (158,160) comprise at least one deflection section (154,156) which extends to an inside of the arc chamber (100), in a case where the at least one deflection selection (154,156) is defined by one deflection section, the deflection section (154,165) is designed for trapping and deflecting the electric arc or an arc segment such that it does not propagate back to a region of the gap, and where, in a case where the at least one deflection selection (154) is defined by more than one deflection section (154, 156), the deflection sections (154,156) are designed for trapping and deflecting the electric arc or the arc segment such that it does not propagate back to the region of the gap, the gap being formed on the entry side (labeled in fig. 3B, above) in between the inhibitor barriers (158,160) for the entry of the electric arc.
Regarding claim 21, Smeltzer further discloses where the at least one inhibitor barrier (158) extends in the stacking direction of the splitter plates (108, 112) from one outermost splitter plate (108) to the other outmost splitter plate (108) of the plurality of stacked splitter plates (108, 112).
Regarding claim22, Smeltzer further discloses where the at least two inhibitor barriers (158,160) each extend in a stacking direction (labeled in fig. 3B, above) of the splitter plates (108, 112).
Regarding claim 23, Smeltzer further discloses where the at least two inhibitor barriers (158,160) each extend in the stacking direction (labeled in fig. 3B, above) of the splitter plates (108,112) from one outermost splitter plate to the other outermost splitter plate of the plurality of stacked splitter plates (108, 112).
Regarding claim 25, Lafon further discloses where a respective inhibitor plate (19) is provided between each pair of adjacent splitter plates (7) of the plurality of splitter plates (7).

Regarding claim 31, Domejean further discloses a DC circuit breaker comprising an arc chamber (21) [col. 1, lines 6-7].
Regarding claim 32, Lafon further discloses where at least one of the inhibitor plates (19) abuts against adjacent splitter plates (7) to shield the space between the adjacent splitter plates (7).
Regarding claim 33, Lafon further discloses where the inhibitor plates (19) abut against adjacent splitter plates (7) to shield the space between the adjacent splitter plates (7).
Response to Arguments
Applicant's arguments filed February 8th, 2021 were fully considered. All relevant arguments have been fully addressed in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833